      Case: 1:20-cv-00442 Document #: 1 Filed: 01/21/20 Page 1 of 20 PageID #:1




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

TABATHA WASHINGTON and
DONTE HOWARD,

                  Plaintiffs,
v.                                                   Case No.:

CITY OF CHICAGO,
VINCENT ALONZO (Star No. 21623),                     JURY TRIAL DEMANDED
ADRIAN GARCIA (Star No. 20517), and
DEMOSTHENES BALODIMAS
(Star No. 21204),

                  Defendants.


                                        COMPLAINT

       Plaintiffs Tabatha Washington and Donte Howard, for their Complaint against

Defendants City of Chicago, Cook County, Illinois, Vincent Alonzo (Star No. 21623), Adrian

Garcia (Star No. 20517), and Demosthenes Balodimas (Star No. 21204), state as follows:

                                      INTRODUCTION

       This lawsuit asserts claims arising from Tabatha Washington and Donte Howard being

unlawfully charged with the murder of Kim Edmondson, who was found dead behind a dumpster

in the parking lot of 5147 West Lake Street, Chicago, Illinois at 9:20 p.m. on May 30, 2018, as

the result of blunt force trauma to the back of his head. As addressed below, Plaintiffs were

charged with, and indicted for, First Degree Murder solely on the basis of Defendants’ false

statements and the approval of felony charges without probable cause. No evidence connected

Plaintiffs to Edmondson’s death and on November 19, 2019, after trial, Plaintiffs were acquitted

of all charges.
      Case: 1:20-cv-00442 Document #: 1 Filed: 01/21/20 Page 2 of 20 PageID #:1




                                            PARTIES

        1.      Tabatha Washington (“Tabatha”) is 35 years old and currently resides in Chicago.

On May 30, 2018 she was 33 years old and resided in Chicago.

        2.      Donte Howard (“Donte”) is 35 years old and currently resides in Chicago. On

May 30, 2018 he was 33 years old and resided in Chicago.

        3.      The City of Chicago (“Chicago”) is a municipal corporation under the laws of the

State of Illinois. For purposes of the state law claims, Chicago is responsible for the acts of its

employees while they are acting within the scope of their employment. For purposes of the

federal claims, Chicago has indemnity liability under state law.

        4.      Defendants Vincent Alonzo (“Alonzo”), Adrian Garcia (“Garcia”) and

Demosthenes Balodimas (“Balodimas”) (collectively the “Defendant Officers”) are individuals.

For purposes of the federal claims, each Defendant Officer is being sued in his individual

capacity. At all relevant times, the Defendant Officers were employed by Chicago and the

Chicago Police Department (“CPD”). Each Defendant Officer acted under color of state law,

and acted within the scope of his employment during the investigation of the death of Kim

Edmondson (“Edmondson”).

                                 JURISDICTION AND VENUE

        5.      Plaintiffs bring federal claims pursuant to 42 U.S.C. § 1983 to redress the

deprivation of their rights under the United States Constitution, and related claims under the laws

of the State of Illinois.

        6.      This Court has jurisdiction over Plaintiffs’ federal claims pursuant to 28 U.S.C. §

1331 and over their state law claims pursuant to 28 U.S.C. § 1367.




                                               -2-
      Case: 1:20-cv-00442 Document #: 1 Filed: 01/21/20 Page 3 of 20 PageID #:1




        7.       All Defendants are residents of Illinois. Venue is proper in this district under 28

U.S.C. § 1391(b)(2) because the events giving rise to Plaintiffs’ claims all occurred within this

judicial district. Venue also is proper in this district under 28 U.S.C. § 1391(b)(1) because some

or all Defendants reside in this judicial district.

                              FACTS COMMON TO ALL COUNTS

        8.       On the evening of May 30, 2018, Plaintiff Tabatha Washington was in front of her

apartment with her children, her cousin Carlton White, and her friends, Cynthia Cage and

Plaintiff Donte Howard. At that time, Kim Edmondson, who was high on cocaine, PCP and

alcohol (as the Medical Examiner would later confirm) approached, acting aggressively and

erratically. Edmondson had lived in an apartment in the same building before his mother kicked

him out.      Edmondson began screaming and calling Tabatha and Cynthia Cage “bitches” and

“hoes.” After Tabatha objected to Edmondson’s use of profanity in front of her children, a brief

scuffle ensued, during which Carlton White and Edmondson shoved each other.                  When

Edmondson refused to leave, Tabatha picked up a lightweight, eighteen inch, hollow leg from a

child’s play table (which Cynthia Cage described as “a little bitty pole” “like something that’d

come off a chair…really, really light”; Defendants would later describe it in reports as a “pipe”).

        9.       Edmondson began walking away but then turned around, returned and again

shouted at and berated the women. When Edmondson lunged at Tabatha, she hit him with the

table leg twice, resulting in a cut by his mouth, and an abrasion on his chest. Edmondson

thereupon walked off again in a huff.

        10.      Edmondson soon returned a third time, again acting erratically. Edmondson and

Donte Howard thereupon engaged in a scuffle in the street in front of the apartment building,

during which Donte landed a few soft punches on Edmondson with his fists. As Cynthia Cage


                                                  -3-
      Case: 1:20-cv-00442 Document #: 1 Filed: 01/21/20 Page 4 of 20 PageID #:1




testified, “it wasn’t a fight really at all. It was something like little cat swipes basically.”

Edmondson then stormed off a third time. An eyewitness to this scuffle in the street reported in

a 911 call that neither participant had a weapon.

       11.     Edmondson then walked seven blocks (a half mile) to a parking lot at Lake and

Laramie. Much of that walk is captured on video; at no time did Edmondson appear to be in any

distress, nor was he bleeding in the back of the head.

       12.     Edmondson encountered three friends at the parking lot; one of whom, Anthony

Beard, testified:

       Q.      And so after he told you this did you notice any injuries on [Edmondson]?

       A.      Yes, his lip, he had a gash that was bleeding and he had a gash in his
               chest, this wasn’t bleeding, but that is all I seen.

       Q.      So after he told you what happened where did he go?

       A.      First I offered to take him to the hospital but he said he didn’t want to go
               and then he went to the back behind the dumpster where people normally
               use the bathroom back there and somebody came out and told him he fell
               out.

       Q.      And did you go back there and check on him?

       A.      Yes.

       Q.      What happened when you got back there?

       A.      He wasn’t breathing.

       Q.      Did you notice any injuries when you saw him?

       A.      He was bleeding from the back of his head.

       Q.      And so did you notice that from before?

       A.      No.

(emphasis added).




                                               -4-
      Case: 1:20-cv-00442 Document #: 1 Filed: 01/21/20 Page 5 of 20 PageID #:1




       13.     This testimony was consistent with the videotaped statement that Anthony Beard

gave to Garcia and ASA Patrick Waller on May 31, 2018, at 8:35 p.m.

       14.     The second friend, Khadijah Hill, gave a videotaped statement to Defendant

Alonzo and ASA Waller on May 31, 2018, at 8:20 p.m. Ms. Hill said that Kim Edmondson

walked over by the dumpster and never came back. She stated that she assumed he hit his head

because when she looked at him, it was from the front and “nothing was dripping” (motioning to

the back of her head). The only injuries she described seeing prior to his fall were the cut on the

left side of his lip and on his chest. On information and belief, Hill later gave the same

testimony before a grand jury.

       15.     The third friend, Larry Nelson, gave a videotaped statement to Defendant Garcia

and ASA Waller on May 31, 2018 at 8:05 p.m. He also testified before a grand jury on June 27,

2018. In recounting the events of May 30th, he described Edmondson bleeding from the side of

his face and chest when he approached them in the parking lot at Lake and Laramie; he saw no

wound on the back of Edmondson’s head.

       16.     The Medical Examiner opined that the cause of Edmondson’s death was blunt

force trauma to the back of the head. He sustained a 1 x 15/16 inch, nearly round hole in his right

parietal skull, the only fatal injury. The other injuries noted by the Medical Examiner could not

have caused his death.

       17.     Larry Nelson told police that Edmondson reported that he had been in a fight with

his neighbors “who live in the basement apartment.” Accordingly, Defendants Garcia and

Balodimas went to the apartment building at 5316 West Washington.               It was there that

Balodimas, while standing outside in front of her apartment, supposedly heard Tabatha say




                                               -5-
      Case: 1:20-cv-00442 Document #: 1 Filed: 01/21/20 Page 6 of 20 PageID #:1




“Fuck that bitch. He got what he deserved.” White then supposedly said “when you protect, you

have to fight.” Tabatha supposedly replied, “He isn’t going to get my gun.”

       18.     Balodimas’ report of what he supposedly heard was a lie. Among other things,

Tabatha, Carlton White and Cynthia Cage were sitting in the back of the apartment building, not

the front, when Defendants Balodimas and Garcia arrived. Moreover, Tabatha had never owned

a gun, and no gun was found when police searched the apartment later that night.

       19.     Defendants Garcia and Balodimas took Tabatha and Carlton White into custody

for questioning.

                          The Interrogation of Tabatha Washington

       20.     Defendants knew that Tabatha could not have inflicted the fatal blow to

Edmondson. Accordingly, they went to extraordinary measures to get her to say that the much

larger Donte hit Edmondson on the head with a pipe or a pole, measures which gravely

jeopardized Tabatha’s health.

       21.     Tabatha was placed in an extremely cold interview room shortly before midnight

on May 30, where she remained for the next day and a half. Tabatha was first interviewed thirty

minutes later, on May 31 at roughly 12:30 a.m., by Defendants Garcia and Alonzo; at the

conclusion of which she was given a sweatshirt and a cot to lie on, though no blanket or pillow.

(She was eventually given a second cot, at 11:45 that morning, to act as a makeshift blanket; and

an actual blanket at roughly 5:35 p.m. on May 31). Garcia and Alonzo returned to the room

several times between 12:30 a.m. and 3 a.m. to interview Tabatha further, ignoring her pleas to

make a phone call in order to check on the status of her children, two of whom had special needs.

(She was finally given the opportunity to make a phone call at 2:48 p.m. on May 31).




                                              -6-
     Case: 1:20-cv-00442 Document #: 1 Filed: 01/21/20 Page 7 of 20 PageID #:1




       22.    Garcia re-entered the room at roughly 3:00 a.m. on the morning of May 31, this

time with Balodimas. The detectives interrogated Tabatha for the next 20 minutes, repeatedly

berating her and accusing her of being a liar. They repeatedly insisted that Donte must have hit

Edmondson with a pole; Balodimas candidly told Tabatha that “the damage that was done to his

head, you couldn’t have done that.” Balodimas also claimed that he heard Tabatha and her

cousin make the aforementioned statements about Edmondson getting “what he deserved,” a

claim that Tabatha repeatedly and vehemently denied.

       23.    Tabatha was visibly ill throughout her 34-plus hour period of detention, and she

vomited in a waste basket at least four separate times. Tabatha, a Stage 4 diabetic, required

regular medication, and her blood sugar had dropped to dangerously low levels.          Alonzo

acknowledged that he knew that she was a diabetic and needed food, but the only meal that was

provided to her was a McDonald’s quarter pounder with cheese and french fries, which she told

Alonzo that she could not eat due to her diabetes. The only other food that she was given was a

bag of potato chips and candy.

       24.    Alonzo told her at 5:34 p.m. on May 31 that he would “get a car to transport” her

to get her insulin. She was eventually taken for medicine at 6:43 p.m. - almost 24 hours after

being taken into custody - and returned to the room at roughly 7 p.m. that same night. Alonzo

and ASA Waller returned to re-interview Tabatha at roughly 11:37 p.m. Tabatha repeatedly told

them that she had struck Edmondson only twice, once in the mouth, and once in the chest, and

was adamant that Donte used only his fists during his subsequent scuffle with Edmondson in the

street. ASA Waller concluded the interview at roughly midnight.

       25.    Alonzo returned to the room at roughly 2:12 a.m. on June 1 to give Tabatha a

bottle of water and Skittles. He claimed that in the morning he would be going to her house to


                                             -7-
      Case: 1:20-cv-00442 Document #: 1 Filed: 01/21/20 Page 8 of 20 PageID #:1




search for evidence, and told her that “if you’re not the one who caused this man’s [injury] I

have no intention of wanting to put you in jail,” and that “[the lab] gave us some information on

what they think might have caused this so if we find it we’ll know.” When Tabatha asked what

they thought caused it, Alonzo responded: “I’m not going to tell you that right now…but we’ll

know if we see it, they gave us a good idea of what they think it is.” This, of course, was a lie.

        26.     Tabatha was finally, after 34-plus hours, removed from the interview room at

10:10 a.m. on the morning of June 1, at which time Defendant Officers charged and jailed her.

                                        The “Murder Weapon”

        27.     Defendants’ Case Supplementary Report described the “murder weapon” as a

“pipe.” As addressed above, Tabatha hit Edmondson twice with a lightweight, hollow, play-

table leg, which police collected from Tabatha’s apartment along with three metal tubes used to

help feed two of Tabatha’s special-needs children. All four items were tested for Edmondson’s

DNA; only one – the table leg – resulted in a match.

                                            The Charges

        28.     On June 1, 2018, Defendants contacted Felony Review and, on information and

belief, reported (1) the supposedly overheard conversation referenced in Paragraph 17 above, and

(2) the “fact” that Tabatha had hit Edmondson over the head with a pole. These statements were

false. As the result, ASA Laura Ayala-Gonzalez approved a charge of First Degree Murder for

Tabatha, but rejected charges against Carlton White (who had jostled with Edmondson during

the first of the three altercations).

        29.     On June 4, 2018, Defendants issued an “Investigative Alert with Probable Cause”

for Donte and later that day, Donte was arrested. On June 6, 2018, on information and belief,

Defendant Alonzo contacted Felony Review and stated that Donte was beating Edmondson while


                                                -8-
      Case: 1:20-cv-00442 Document #: 1 Filed: 01/21/20 Page 9 of 20 PageID #:1




Tabatha was beating Edmondson over the head with a pole. This statement was false. As a

result, ASA Laura Ayala-Gonzalez approved a charge of First Degree Murder against Donte

Howard.

                                 The Grand Jury Proceedings

       30.     Cynthia Cage testified before a grand jury, and recounted the various altercations

with Edmondson on May 30, 2018. On information and belief, Ms. Cage testified that she saw

Tabatha hit Edmondson twice with the metal object: once near his mouth and once near his

chest. She also saw Donte swipe Edmondson with his fist.

       31.     As addressed above, Anthony Beard, Khadijah Hill and Larry Nelson all testified

that they observed only the two minor injuries when they spoke with Edmondson in the parking

lot at Lake and Laramie: a cut of his mouth and a cut on his chest. None of Edmondson’s three

friends saw a head wound until they saw his body after he fell behind the dumpster.

       32.     Since none of the eyewitnesses connected Plaintiffs to the blunt force trauma in

the back of Edmondson’s head, the State did not seek an indictment based on their testimony.

Instead, a subsequent grand jury returned an indictment for First Degree Murder against Tabatha

and Donte based solely on the testimony of Detective Alonzo. While the Public Defender will

not release the grand jury transcripts without a court order, during a June 2, 2018 hearing before

Judge Lyke, ASA Dall made the following representations:

       The Defendant Washington struck the victim with a pole multiple times causing
       injuries to his face, head and chest. The co-offender [Donte] also struck victim
       about the body with his fists.

                                              ***

       Detectives overheard a female and male voice indicating that the victim got what
       he deserved….Defendant later made admissions of striking the victim with a
       metal pipe.



                                              -9-
     Case: 1:20-cv-00442 Document #: 1 Filed: 01/21/20 Page 10 of 20 PageID #:1




(emphasis added). Defendant Officers were the source of this “information.”

       33.     This false narrative – which the State would later repeat many times – was created

by Defendants. Among other things, Defendants: (1) conflated three different altercations into a

single altercation; (2) lied about Tabatha hitting Edmondson on the head; (3) transformed the

small, hollow table leg into a “pipe”; and (4) lied about the supposedly overheard conversation.

On information and belief, Defendant Alonzo later reprised this false narrative in his testimony

before the grand jury.

       34.     Defendants also knew that Tabatha’s “weapon” could not have caused the nearly

round 1 x 15/16-inch blunt force trauma on the back of Edmondson’s head. To begin with, none

of the witnesses ever stated that Tabatha ever hit Edmondson on the head.             Moreover,

Defendants knew that the “weapon” could not have delivered the fatal blow: a 1 x 15/16-inch

circular hole at the back of Edmondson’s head. Indeed, for the small pole to cause such an

injury, it would have had to be driven perpendicularly into the back of Edmondson’s skull,

something that the diminutive Tabatha (5’4”, 125 pounds) could not possibly have achieved.

Instead, the fatal head wound was compatible with the handle of the dumpster where Edmondson

fell, an empty vodka bottle by his side.

       35.     Defendants also knew – from the reports of every eyewitness – that Donte had no

weapon during his scuffle with Edmondson. Defendants did not share any of this exculpatory

information with ASA Laura Ayala-Gonzalez, and it was not elicited in Defendant Alonzo’s

testimony before the grand jury.

       36.     Based solely on Defendant Alonzo’s false testimony, the grand jury returned a

seven-count indictment of Tabatha and Donte for First Degree Murder.




                                             - 10 -
     Case: 1:20-cv-00442 Document #: 1 Filed: 01/21/20 Page 11 of 20 PageID #:1




                               The Chicago Media Demonizes Tabatha

       37.    The Chicago news media jumped on the false narrative. WGN posted the story:

“Woman Accused of Beating Neighbor to Death with Pipe”, identifying Tabatha and

publishing her photo. (Exhibit A)

       38.    Likewise, the Sun-Times ran the following story:

       Woman Used Metal Pole To Beat Neighbor To Death In Austin Apartment:
       Prosecutors (June 2, 2018):

       A woman said her neighbor “got what he deserved” after she and a friend beat
       him to death Wednesday night in their Austin neighborhood apartment building,
       according to Cook County prosecutors.

       Judge John Fitzgerald Lyke Jr. on Saturday called the alleged attack a “feeding
       frenzy” before he denied bail for Tabatha Washington, 33, charged with first-
       degree murder in the death of 28-year-old Kim K. Edmundson.

                                              ***

       Washington used the pole to repeatedly hit Edmundson in the face, head and
       chest, while her friend punched him, Dall said.

                                              ***

       Washington and her friend returned to Washington’s apartment with a third
       person, and responding police officers could hear their loud conversation through
       a window, with someone saying, “He got what he deserved,” Dall said.

                                              ***

       Two people were arrested, according to the police report, but only Washington
       has been charged in the case. Washington, who has no criminal background in
       Cook County, will remain jailed until her next court date Monday. If convicted,
       she could face a life sentence.

(Exhibit B, emphasis added). The Tribune ran a similar story. (Exhibit C).

                                           The Trial

       39.    On November 19, 2019, after a bench trial, Judge Diane Kenworthy found

Tabatha and Donte not guilty of all charges, ruling from the bench:



                                              - 11 -
Case: 1:20-cv-00442 Document #: 1 Filed: 01/21/20 Page 12 of 20 PageID #:1




 The Court next heard from two witnesses that observed Mr. Edmondson when he
 arrived at Laramie and Lake after his altercation on Washington. Both of these
 witnesses knew the complaining witness as Mo-man and seemed to be fond of
 him. In fact, the Court saw one of these witnesses hug the complaining witness's
 family as she left court.

 These witnesses, Anthony Beard and Khadijah Hill, testified that they saw a cut
 on Mr. Edmondson's lip and chest and offered help to get him medical attention.

 Mr. Edmondson was not wearing a shirt. He refused their offer of help and instead
 wanted to go back to the location where he claimed he had been jumped. They
 said that he was angry. At no time did they observe any injury or blood to the
 back of the complaining witness's head.

 Ms. Hill testified that when she -- she spoke to the complaining witness for
 approximately ten minutes before he said, quote, hold that thought, I'm going to
 go use it, and went off toward the dumpster to relieve himself.

 At this time, she had the opportunity to observe Mr. Edmondson from behind as
 he walked off again, she did not observe any injury or blood on the back of his
 head. Moments later, she was told that Mr. Edmondson was found unresponsive
 on the ground by the dumpster.

 The Court heard from two evidence technicians and had the opportunity to review
 the photos they took. In addition, the Court watched pod video of Mr.
 Edmondson traveling from Washington to Laramie. At no time did the Court
 observe blood coming from the back of the complaining witness or of him
 holding his shirt to the back of his head.

 The Court also reviewed the stipulations in this case, including the stipulations
 regarding the complaining witness's two prior arrests: One for battery in which he
 struck someone over the head with a bottle and one in which he punched his
 foster sister in the eye causing bruising and swelling.

 After reviewing all of the evidence in case, it is the Court's finding that neither
 defendant is guilty of murder or mob action. There was no evidence that Derrick,
 Donte, and Tabatha acted in concert. The only common factor on Washington
 Street was the complaining witness's continued aggression towards multiple
 parties.

 Given his prior history of violence, both with the arrest discussed in the Lynch
 motion and the incident regarding Derrick the week before the incident that led to
 the case in court, it is understandable why Tabatha Washington would try to
 remove Mr. Edmondson from the block.

 The Court will take note that Ms. Washington is very petite in stature. She used
 a pole to try to persuade the complaining witness to leave. Any injuries inflicted
 by that pole were minimal.


                                       - 12 -
     Case: 1:20-cv-00442 Document #: 1 Filed: 01/21/20 Page 13 of 20 PageID #:1




       The complaining witness then moved on to Donte Howard, who engaged in a
       minor scuffle with him. No weapons were involved in that altercation, which is
       corroborated by the 911 call.

       At no time did anyone see either defendant strike the complaining witness on
       the back of the head with anything. At no time did any witness, either on
       Washington or on Lake and Laramie, observe blood or injuries to the back of
       the complaining witness's head.

       Mr. Edmondson ingested multiple substances, including alcohol, cocaine, and
       PCP. He went to relieve himself and was found unresponsive on the ground by a
       dumpster with an empty vodka bottle next to him.

       To be certain, his death is tragic, but neither Tabatha Washington nor Donte
       Howard are legally responsible for his death. The Court finds that the State has
       not met its burden, and there is a finding of not guilty on all counts against both
       defendants.

(Exhibit D, Trial Transcript of 11/19/19 at pp. 201 – 204, emphasis added).

       40.     Significantly, at trial, the Medical Examiner testified that the “pole” at issue

would have had to hit Edmondson’s head perpendicularly to cause the fatal wound:

       Q.      To cause the kind of circular -- round circular defect that went through his
       -- his -- the skin and his skull into the brain, it's fair to say that someone would
       have to use one of those poles and strike him head-on with a pole in the back of
       the head to cause that injury; correct?

       A.      It would be a perpendicular strike to the back of the head, yes.

(Exhibit D at 91; emphasis added). At all times, Defendants knew that Tabatha could not

possibly have dealt such a blow.

                          Defendants’ Lies Wrecked Plaintiffs’ Lives

       41.     Plaintiffs’ lives were wrecked as a result of Defendants’ lies. Tabatha was the

sole caretaker and provider for her three children, two of whom have had significant medical

needs and developmental delays. Due to her arrest, Tabatha lost custody of her three children,

who have been separated into two different foster homes. Even today, two months after her

acquittal, Tabatha is still battling DCFS to regain custody of her children.



                                               - 13 -
     Case: 1:20-cv-00442 Document #: 1 Filed: 01/21/20 Page 14 of 20 PageID #:1




       42.     During her entire time in Cook County Jail, Tabatha’s diabetes flared out of

control due to stress and the inability to eat healthy food. Her blood sugar levels fluctuated

wildly from highs of over 500 to lows of 33; conditions which placed Tabatha at risk of a

diabetic coma or death. Tabatha got so sick that she had to be transported to Stroger Hospital in

shackles twice for treatment.

       43.     Tabatha now suffers from permanent nerve damage throughout her hands, feet

and legs as a result of the inadequate diabetes treatment that she received during her

incarceration. This condition requires daily medication to help control the pain.

       44.     While at Cook County Jail, Tabatha was also threatened. One inmate handed

Tabatha a “kite” – a piece of paper from an anonymous inmate from another tier – stating:

“Bitch, when I find you in here or outside, I’m going to kill you like you killed my homie.”

       45.     Tabatha’s incarceration also made contact with her children difficult at best. One

overzealous corrections officer barred Tabatha from seeing her daughter who had come for a

visit “because she needed a guardian.” The medical condition of Tabatha’s youngest child

precluded him from visiting Tabatha in jail.

       46.     On October 29, 2018, Tabatha was released on an I-Bond with the requirement of

electronic home monitoring (“EHM”). However, EHM was twice revoked and Tabatha was

returned to Cook County Jail – once for over a month – after she was wrongfully accused of

violating her EHM conditions.

       47.     These issues caused Tabatha to regularly experience nightmares that have

continued to this day.

       48.     In addition, this ordeal has jeopardized Tabatha’s career. Tabatha earned her

Certified Nursing Assistant (“CNA”) degree from Malcolm X College in 2003 at the age of 16.


                                               - 14 -
     Case: 1:20-cv-00442 Document #: 1 Filed: 01/21/20 Page 15 of 20 PageID #:1




Prior to her arrest, other than taking time off to care for her children, Tabatha had been

continuously employed as a home care nurse or a CNA. Now, any prospective employer running

a Google search of Tabatha’s name immediately sees her mugshot and articles about her brutally

beating a neighbor to death with a pipe – a profile jarringly at odds with a career in health care.

       49.       Meanwhile, Donte spent the entire time from his June 4, 2018 arrest until his

November 19, 2019 trial housed in Cook County Jail. Donte spent 16 months of that time in

Division IX among the jail’s most violent pretrial detainees.

       50.       In the first week of his incarceration, Donte was subjected to daily threats from,

and fights with, other inmates.       Thereafter, he was subjected to witnessing or hearing a

depressing daily routine of fights, sexual abuse and open masturbation. This activity exacerbated

the stress Donte experienced from being incarcerated.

       51.       As a result, Donte suffered psychological trauma for which he had to seek therapy

and take medication. He also suffered from insomnia, and any meaningful sleep was interrupted

by nightmares.

       52.       Before his arrest, Donte had been attending Truman College; this ordeal has

delayed his ability to obtain a degree (and seek meaningful employment) by over eighteen

months. It also prevented Donte from caring for his mother, which added to his distress.

    By Charging Tabatha and Donte, Defendants Were Able to “Clear” the “Homicide”

       53.       Once the Medical Examiner deemed Edmondson’s death a homicide, the

investigation could not be “cleared” until someone was charged. In recent years, the CPD has

come under increasing criticism for its declining murder clearance rates.           As USA Today

reported in its September 21, 2018 article titled “Chicago Police solved fewer than one in six

homicides in the first half of 2018”:



                                               - 15 -
     Case: 1:20-cv-00442 Document #: 1 Filed: 01/21/20 Page 16 of 20 PageID #:1




        Chicago’s homicide clearance rate – the percentage of cases in which police arrest
        or identify a suspect – fell from 17.1 in 2017 to 15.4 during the first six months of
        2018, the data shows. If the rate holds through the end of the year, it would be the
        sixth consecutive annual decline.

This was just one of numerous national and local articles decrying the CPD’s murder clearance

rate. (e.g., Washington Post, November 5, 2016: “As Killings Surge, Chicago Police Solve

Fewer Homicides”; ABC News, August 8, 2018, “Chicago Police Homicide Clearance Rate

Remains Low”).

        54.     The CPD’s declining murder clearance rate was a continuing source of

embarrassment to then Mayor Emmanuel and Police Superintendent Johnson. As a result,

Johnson put increasing pressure on the CPD to bring up the murder clearance rate.

        55.     When Defendants charged Tabatha and Donte with First Degree Murder, despite

knowing that they did not murder Edmondson, they were able to “clear” Edmondson’s

“homicide.” And under CPD policy, once a homicide is charged, it remains cleared, regardless

of any later acquittal.

        56.     The fact that Tabatha and Donte were from Austin – the most violent

neighborhood in Chicago – likely influenced Defendants’ shocking disregard of the

consequences of that charge. For example, one cannot imagine Defendants treating a similarly

situated Lincoln Park woman (a 33-year old Certified Nursing Assistant with a spotless record)

in the same manner in which they treated Tabatha.

                                    Count I - 42 U.S.C. §1983

        57.     Plaintiffs incorporate each preceding paragraph of this Complaint as if fully

restated herein.

        58.     Defendant Officers, jointly and in conspiracy, as well as under color of law and

within the scope of their employment, deprived Plaintiffs of their constitutional rights, at least a


                                               - 16 -
     Case: 1:20-cv-00442 Document #: 1 Filed: 01/21/20 Page 17 of 20 PageID #:1




violation of the Fourth Amendment by knowingly causing Plaintiffs’ arrest and continued

detention pursuant to judicial process without probable cause. Defendant Officers caused the

charge and detention of Plaintiffs despite the lack of evidence or probable cause, as well as the

falsification of reports and utter indifference to exculpatory evidence.

          59.   Defendant Officers also caused Plaintiffs to be deprived of their liberty in

violation of their right to due process guaranteed by the Fourteenth Amendment.

          60.   Defendant Officers are each individually liable for the others’ actions because

they reached an agreement to proceed against Plaintiffs through collective action despite

knowing that Plaintiffs were innocent. All three Defendant Officers were aware of all of the

witness statements and physical evidence demonstrating such innocence, and they worked as a

team to pursue the charges against Plaintiffs. Also, each Defendant was aware of the actions of

the other Defendants yet failed to intervene to prevent the violation of Plaintiffs’ constitutional

rights.

          61.   As a result of these violations of Plaintiffs’ Fourth and Fourteenth Amendment

constitutional rights, Plaintiffs suffered physical harm, financial damages, and severe emotional

distress and anguish.

                                Count II – Malicious Prosecution

          62.   Each paragraph of this Complaint is incorporated as if restated fully herein.

          63.   In the manner described more fully above, Defendant Officers accused Plaintiffs

of criminal activity and exerted influence to initiate, continue, and perpetuate judicial

proceedings against Plaintiffs without any probable cause for doing so.




                                               - 17 -
     Case: 1:20-cv-00442 Document #: 1 Filed: 01/21/20 Page 18 of 20 PageID #:1




       64.      In so doing, these Defendant Officers caused Plaintiffs to be subjected

improperly to judicial proceedings for which there was no probable cause. These judicial

proceedings were instituted and continued maliciously, resulting in injury.

       65.     Defendant Officers actions were taken under color of law and within the scope of

their employment.

       66.     As a result of Defendant Officers misconduct described in this Count, Plaintiffs

suffered loss of liberty, great mental anguish, humiliation, degradation, physical and emotional

pain and suffering, and other grievous and continuing injuries and damages as set forth above.

                    Count III – Intentional Infliction of Emotional Distress

       67.     Each paragraph of this Complaint is incorporated as if restated fully herein.

       68.     The actions, omissions, and conduct of Defendant Officers, as set forth above,

were extreme and outrageous. These actions were rooted in an abuse of power and authority and

were undertaken with the intent to cause or were in reckless disregard of the probability that their

conduct would cause, severe emotional distress to Plaintiffs, as is more fully alleged above.

       69.     Defendant Officers’ actions were taken under color of law and within the scope of

their employment.

       70.     As a result of Defendant Officers’ misconduct described in this Count, Plaintiffs

suffered loss of liberty, great mental anguish, humiliation, degradation, physical and emotional

pain and suffering, and other grievous and continuing injuries and damages as set forth above.

                               Count IV – Respondent Superior

       71.     Each paragraph of this Complaint is incorporated as if restated fully herein.




                                               - 18 -
     Case: 1:20-cv-00442 Document #: 1 Filed: 01/21/20 Page 19 of 20 PageID #:1




          72.   While committing the acts alleged in the preceding paragraphs, Defendant

Officers were employees, members, and agents of the City of Chicago, acting at all relevant

times within the scope of their employment.

          73.   Defendant City of Chicago is liable as principal for all state-law torts committed

by their agents.

                                   Count V – Indemnification

          74.   Each paragraph of this Complaint is incorporated as if restated fully herein.

          75.   Illinois law provides that public entities are directed to pay any tort judgment for

compensatory damages for which employees are liable within the scope of their employment.

          76.   Defendant Officers were employees and agents of the City of Chicago, acting at

all relevant times within the scope of their employment in committing the misconduct described

herein.

          WHEREFORE, Plaintiffs Tabatha Washington and Donte Howard respectfully request

that this Court enter a judgment in their favor and against the City of Chicago, Vincent Alonzo

(Star No. 21623), Adrian Garcia (Star No. 20517) and Demosthenes Balodimas (Star No.

21204), awarding compensatory damages, attorneys’ fees and costs against each Defendant,

punitive damages against each of the individual Defendants, and any other relief this Court

deems just and appropriate.




                                               - 19 -
     Case: 1:20-cv-00442 Document #: 1 Filed: 01/21/20 Page 20 of 20 PageID #:1




                                        JURY DEMAND

       Plaintiffs Tabatha Washington and Donte Howard hereby demand a trial by jury pursuant

to Federal Rule of Civil Procedure 38(b) on all issues so triable.




                                                   /s/ Paul K. Vickrey
Mark D. Roth                                       Paul K. Vickrey
Roth Fioretti LLC                                  Patrick F. Solon
311 S. Wacker Drive, Suite 2470                    Dylan M. Brown
Chicago, Illinois 60606                            Vitale, Vickrey, Niro, Solon & Gasey LLP
Phone: (312) 922-6262                              311 S. Wacker Drive, Suite 2470
mark@rothfioretti.com                              Chicago, IL 60606
Attorneys for Plaintiffs                           Phone: (312) 236-0733
                                                   vickrey@vvnlaw.com
                                                   solon@vvnlaw.com
                                                   dbrown@vvnlaw.com
                                                   Attorneys for Plaintiffs




                                               - 20 -
